Exhibit 10.2

IRREVOCABLE PROXY

This IRREVOCABLE PROXY (this “Irrevocable Proxy”), is made and entered into as
of December 5, 2016, by and between Forest City Realty Trust, Inc., a Maryland
corporation (the “Company”), and RMS, Limited Partnership, an Ohio limited
partnership (“RMS”). Capitalized terms used but not defined herein shall have
the respective meanings given to such terms in the Reclassification Agreement.

WHEREAS, the Company and RMS have entered into that certain Reclassification
Agreement, dated as of the date hereof (the “Reclassification Agreement”),
pursuant to which, among other things, each share of Class B Common Stock issued
and outstanding immediately prior to the Effective Time shall, without any
action on the part of the holder thereof, be reclassified and exchanged into
1.31 shares of Class A Common Stock;

WHEREAS, pursuant to Section 5.3 of the Reclassification Agreement, RMS has
agreed to certain voting obligations with respect to the RMS Shares, as more
specifically set forth therein, and this Irrevocable Proxy constitutes the RMS
Proxy for purposes of the Reclassification Agreement; and

WHEREAS, the parties intend that this Irrevocable Proxy shall be a “proxy”
created under and pursuant to Section 2-507 of the MGCL, and that the
irrevocable appointment of proxies by RMS pursuant to this Irrevocable Proxy are
intended to be coupled with an interest by virtue of RMS’s entering into the
Reclassification Agreement and the voting obligations contained therein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE 1

PROXY

1.1     Proxy. RMS hereby irrevocably appoints (to the fullest extent permitted
by the MGCL) as its proxy David J. LaRue and Robert G. O’Brien, or either of
them, in their respective capacities as officers of the Company, and any
individual who shall hereafter succeed any such officer of the Company, and any
other person designated in writing by the Company (the “Proxies”), with full
power of substitution and resubstitution in each of them, to cast on behalf of
RMS all votes that RMS is entitled to cast with respect to the RMS Shares in
accordance with Section 5.3(a) of the Reclassification Agreement at the 2017
Annual Meeting and at any special meeting of the Stockholders called with the
approval of RMS for the purposes of obtaining Requisite Stockholder Approval,
however called, including any postponement or adjournment thereof, in each case
to the extent relating to or reasonably expected to affect or concern the
Reclassification, at which any of the matters described in Section 5.3(a) of the
Reclassification Agreement are to be considered.



--------------------------------------------------------------------------------

1.2     Action by Proxies. Any instruction pursuant to the proxy and power of
attorney granted in Section 1.1 may be given by any of the Proxies, acting
individually.

1.3     Consideration. This Irrevocable Proxy is coupled with an interest by
virtue of, among other things, the voting obligations of RMS set forth in the
Reclassification Agreement, was given by RMS to induce the Company to enter into
the Reclassification Agreement and, pursuant to Section 2-507(d) of the MGCL,
shall be irrevocable.

ARTICLE 2

COVENANTS

2.1     Further Assurances. Each of the parties hereto shall use its reasonable
best efforts to take, or cause to be taken, all appropriate action, to do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Irrevocable Proxy.

ARTICLE 3

TERM

3.1     Term. The proxy granted pursuant to Section 1.1 shall be effective on
the date first set forth above and shall survive until the Closing (whereupon
this Irrevocable Proxy shall terminate automatically and be without further
force and effect), unless terminated earlier pursuant to Section 3.2 (the
“Term”). The appointment of the Proxies is intended to remain valid for the
entire duration of the Term, in accordance with Section 2-507(b) of the MGCL.

3.2     Termination. This Irrevocable Proxy shall be terminated automatically
upon the termination of the Reclassification Agreement in accordance with its
terms.

ARTICLE 4

MISCELLANEOUS

4.1     Specific Performance. The parties acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Irrevocable
Proxy were not performed in accordance with their specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that, prior to the
termination of this Irrevocable Proxy pursuant to Section 3.2, the parties shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Irrevocable Proxy and to enforce specifically the performance of terms and
provisions of this Irrevocable Proxy, without proof of actual damages (and each
party hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

 

-2-



--------------------------------------------------------------------------------

4.2     Successors and Assigns. Neither this Irrevocable Proxy, nor any of the
rights, interests or obligations hereunder, shall be assigned by (i) the Company
(whether by operation of Law or otherwise) without the prior written consent of
RMS and the Special Committee, or (ii) RMS (whether by operation of Law or
otherwise) without the prior written consent of the Company and the Special
Committee; provided that a merger or consolidation involving the Company shall
be permissible without the consent of RMS hereunder. Subject to the preceding
sentence, this Irrevocable Proxy shall be binding upon, inure to the benefit of
and be enforceable by the parties, and their respective successors and permitted
assigns. Any assignment or purported assignment in violation of this provision
shall be void and of no effect. Nothing herein shall be interpreted to preclude
any of the actions contemplated by clauses (i), (ii) or (iii) of Section 5.3(e)
of the Reclassification Agreement to the extent that such actions are permitted
pursuant to the proviso set forth in Section 5.3(e) of the Reclassification
Agreement.

4.3     No Third Party Beneficiaries. Nothing in this Irrevocable Proxy, express
or implied, is intended or shall be construed to create any third party
beneficiaries (except that the Special Committee shall be a third-party
beneficiary of this Irrevocable Proxy in respect of all rights and powers
afforded to the Special Committee hereunder).

4.4     Notices. All notices, requests, claims, demands and other communications
hereunder shall be given in accordance with Section 8.8 of the Reclassification
Agreement.

4.5     Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Irrevocable
Proxy shall be governed by the internal laws of the State of Maryland, without
giving effect to the conflict of laws principles thereof. Each party irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
Circuit Court for Baltimore City (Maryland) and the United States District Court
for the District of Maryland (Baltimore Division), for any action or proceeding,
arising out of or relating to this Irrevocable Proxy, and the actions
contemplated by this Irrevocable Proxy (and agrees not to commence any action
except in any such court); provided, that, with respect to any such action or
proceeding filed in the Circuit Court for Baltimore City (Maryland), the parties
will jointly request an assignment to the Business and Technology Case
Management Program pursuant to Rule 16-308 of the Maryland Rules of Procedure.
Each party irrevocably and unconditionally waives any objection to the laying of
venue of any action or proceeding in the Circuit Court for Baltimore City
(Maryland) or the United States District Court for the District of Maryland
(Baltimore Division), and further, irrevocably and unconditionally waives, and
agrees not to plead or claim in any such court, that any action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY,
IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
IRREVOCABLE PROXY, AND THE ACTIONS CONTEMPLATED BY THIS IRREVOCABLE PROXY.

4.6     Entire Agreement. The Reclassification Agreement (including the exhibits
and annexes attached thereto), the Reimbursement Agreement and this Irrevocable
Proxy constitute the entire agreement among the parties, and supersede all prior
agreements, understandings, arrangements or representations, by or among the
parties, written and oral, with respect to the subject matter hereof.

 

-3-



--------------------------------------------------------------------------------

4.7     Amendments. This Irrevocable Proxy may not be altered, amended or
supplemented, except by an agreement in writing signed by each of the parties
hereto; provided, that the Company shall not agree to amend this Irrevocable
Proxy unless and until such amendment is approved by the Special Committee.

4.8     Severability. If any term or other provision of this Irrevocable Proxy
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Irrevocable Proxy shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Irrevocable Proxy so as to effect the original intent
of the parties as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

4.9     Counterparts. This Irrevocable Proxy may be executed in any number of
counterparts (including by facsimile, portable document format (.pdf) or other
electronic transmission), which together shall constitute one and the same
Irrevocable Proxy. The parties may execute more than one copy of the Irrevocable
Proxy, each of which shall constitute an original.

[Signature Page Follows]

 

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Irrevocable Proxy to be
duly executed and delivered as of the date first written above.

 

FOREST CITY REALTY TRUST, INC. By:  

/s/ David J. LaRue

  Name:   David J. LaRue   Title:   President and Chief Executive Officer RMS,
LIMITED PARTNERSHIP By:  

/s/ Joan K. Shafran

  Name:   Joan K. Shafran   Title:   General Partner By:  

/s/ Abraham Miller

  Name:   Abraham Miller   Title:   General Partner By:  

/s/ Sam Miller

  Name:   Sam Miller   Title:   General Partner By:  

/s/ Charles A. Ratner

  Name:   Charles A. Ratner   Title:   General Partner By:  

/s/ Ronald A. Ratner

  Name:   Ronald A. Ratner   Title:   General Partner By:  

/s/ Deborah Ratner Salzberg

  Name:   Deborah Ratner Salzberg   Title:   General Partner By:  

/s/ Brian Ratner

  Name:   Brian Ratner   Title:   General Partner

[Signature Page to Irrevocable Proxy]